USCA4 Appeal: 22-1369      Doc: 19         Filed: 10/20/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1369


        DAN C. GRAMATIC,

                            Plaintiff - Appellant,

                     v.

        KILOLO KIJAKAZI, Acting Commissioner of the Social Security Administration,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Claude M. Hilton, Senior District Judge. (1:21-cv-00903-CMH-TCB)


        Submitted: October 18, 2022                                   Decided: October 20, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Dan C. Gramatic, Appellant Pro Se. Meghan Elizabeth Loftus, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1369       Doc: 19          Filed: 10/20/2022      Pg: 2 of 2




        PER CURIAM:

               Dan C. Gramatic seeks to appeal the magistrate judge’s order denying his self-styled

        motion to continue disability benefit payments and the district court’s order transferring

        his case to the United States District Court for the District of Colorado. This court may

        exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). The orders Gramatic seeks to appeal are neither final

        orders nor appealable interlocutory or collateral orders. See TechnoSteel, LLC v. Beers

        Constr. Co., 271 F.3d 151, 160-161 (4th Cir. 2001) (holding that court of appeals lacks

        jurisdiction to review transfer order once case file is transferred to court outside circuit and

        nonappealable interlocutory or collateral decisions also transfer with case). Accordingly,

        we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                          DISMISSED




                                                       2